DETAILED ACTION
Status of the Application 
	Claims 1-5, 17, 24, 34 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A preliminary amendment of claims 1-2, 17, 24 and cancellation of claims 6-16, 18-23, 25-33, 35-37 as submitted in a communication filed on 3/10/2021 is acknowledged.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
	This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-5, drawn in part to a polynucleotide that comprises a promoter, a modified 	untranslated region, and an open reading frame.

Group II, claim(s) 17, drawn in part to a polynucleotide that comprises a transcription initiation 	site, a modified untranslated region and a translation start site codon, wherein said polynucleotide 	is flanked by homology regions.

Group III, claim(s) 24, drawn in part to a polynucleotide that comprises a transcription initiation 	site, a modified untranslated region and a translation start site codon.

Group IV, claim(s) 34, drawn in part to a method for producing an increased amount of a 	heterologous protein of interest in a Bacillus cell, wherein said method comprises introducing into 	a Bacillus cell an expression construct comprising a promoter, a modified untranslated region, 	and an open reading frame.

The inventions listed as Groups I-IV do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
According to PCT Rule 13.2, unity of invention exists only when the shared same or corresponding special technical feature is a contribution over the prior art.  The inventions listed as Groups I-IV do not relate to a single general inventive concept because they lack the same or corresponding special technical feature.  The technical feature linking Groups I-IV is a modified B. subtilis aprE 5’ untranslated region, which is shown by Lehmann et al. (WO 2010/052319 published 5/14/2010; cited in the IDS) to lack novelty or inventive step since Lehmann et al. teach a modified untranslated region (the polynucleotide of SEQ ID NO: 43) that is a variant of the B. subtilis aprE 5’ untranslated region of SEQ ID NO:1 which is a truncated variant where the truncation is at the 3’ end of the untranslated region as shown in the alignment below.  As taught by Lehmann et al., the polynucleotide of SEQ ID NO: 43 is an mRNA stabilizing agent introduced between a promoter and the coding sequence of a gene (page 8, last three lines, page 9, first three lines). Thus,  the technical feature does not make a contribution over the prior art and the claimed inventions do not meet the requirement of unity of invention under PCT Rule 13.2.

Query = SEQ ID NO: 43 of WO 2010/052319
Sbjct = SEQ ID NO: 1


NW Score	Identities	Gaps	   Strand
43	        41/58(71%)	0/58(0%)   Plus/Plus
Query  1   ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTA                   41
           |||||||||||||||||||||||||||||||||||||||||                 
Sbjct  1   ACAGAATAGTCTTTTAAGTAAGTCTACTCTGAATTTTTTTAAAAGGAGAGGGTAAAGA  58


The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention  must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can also be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.




/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
September 9, 2022